Citation Nr: 9917548	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-36 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disability. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a splenectomy with recurrent infections. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1969 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  The issue of entitlement to an increased 
evaluation for the residuals of a splenectomy was previously 
before the Board in October 1996, but was remanded for 
additional development.  The requested development has been 
completed, and the issue has been returned to the Board for 
further appellate review.  The additional issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
psychiatric disability has been appealed to the Board 
subsequent to the October 1996 remand.  

The issue of entitlement to an evaluation in excess of 30 
percent for the residuals of a splenectomy with recurrent 
infections will be addressed in the remand section at the end 
of this decision. 


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied in a January 1971 rating decision; the veteran did not 
initiate an appeal of this decision.  

2.  The evidence submitted since January 1971 is new and 
material.  

3.  The veteran has submitted evidence of a current diagnosis 
of post-traumatic stress disorder (PTSD), as well as an 
opinion stating that this disability has developed as a 
result of active service.  


CONCLUSIONS OF LAW

1.  The January 1971 rating decision which denied entitlement 
to service connection for a psychiatric disability is final; 
the evidence submitted since January 1971 is new and 
material.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. §§ 1110, 
5108 (West 1991); 38 C.F.R. §§ 3.105(a), 3.156(a) (1998). 

2.  The veteran's claim for entitlement to service connection 
for a psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a psychiatric 
disability as a result of active service.  He argues that the 
treatment he received during active service for complaints of 
depression and anxiety was actually an early manifestation of 
his current psychiatric disability.  In addition, he believes 
that his service connected splenectomy may have aggravated 
his psychiatric disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The record shows that entitlement to service connection for a 
psychiatric disability was denied in a January 1971 rating 
decision.  The veteran did not submit a notice of 
disagreement with this decision within one year of notice 
thereof, and it is final.  38 U.S.C. § 4005 (1970); 38 C.F.R. 
§ 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the January 1971 rating decision 
which denied entitlement to a psychiatric disability 
consisted of the veteran's service medical records, as well 
as the report of an August 1970 VA examination.  The decision 
noted that the veteran had received a diagnosis of an 
immature personality during service.  Service connection was 
denied on the basis that the immature personality represented 
a constitutional or developmental abnormality, and as such 
was not considered a disability under the law.

The additional evidence pertaining to the veteran's claimed 
psychiatric disability submitted since January 1971 includes 
VA treatment records dated May 1995.  The veteran was noted 
to have abused alcohol for the previous six months in order 
to cope with anxiety and sleep problems.  He did not have any 
combat involvement in service.  However, he did claim post-
traumatic stress disorder (PTSD).  There was a history of 
previously diagnosed anxiety neurosis and personality 
disorder.  The provisional diagnoses were recurrent major 
depression, and alcohol abuse syndrome.  

VA treatment records dated from January 1996 to August 1996 
are contained in the claims folder.  These include diagnoses 
of major depression.  

The veteran underwent a private psychiatric examination in 
July 1996.  He complained of depression, irritability, 
nightmares, intrusive memories, anger, and frustration.  On 
examination, the veteran was described as bitter, depressed 
and tense.  The diagnoses included dysthymic disorder, and 
suggestion of personality disorder with mixed features.  

VA treatment records dated December 1997 are contained in the 
claims folder.  The diagnoses included major depression.  

Private hospital records from January 1998 show that the 
veteran's diagnoses at release included dysthymia/post-
traumatic stress disorder (PTSD).  

April 1998 private medical records show that the veteran was 
examined for complaints of nightmares, depression, and 
suicidal thoughts.  The diagnoses included major depression, 
recurrent, severe without psychotic features.  

A May 1998 letter from a private social worker states that he 
had been treating the veteran for 10 years.  The diagnoses 
included PTSD, delayed, chronic, and alcohol abuse in 
remission.  

Additional VA treatment records dated June 1998 show that the 
veteran continued to be seen for his complaints.  The 
diagnosis was chronic major depression.  

The Board finds that the additional evidence submitted by the 
veteran is new and material.  These records were not 
considered at the time of the January 1971 rating decision, 
and are not cumulative of evidence that was available at that 
time.  Furthermore, the January 1971 rating decision denied 
the veteran entitlement to service connection on the basis 
that he did not have an acquired psychiatric disability.  The 
additional evidence is material because is purports to show 
that the veteran currently has an acquired psychiatric 
disability.  Therefore, as the veteran has submitted evidence 
that is both new and material, his claim is reopened.  

The next part in the Board's analysis is to determine whether 
the veteran has submitted evidence of a well grounded claim 
for entitlement to service connection for a psychiatric 
disability.  A person who submits a claim for benefits under 
a law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

After careful review of the record, the Board finds that the 
veteran's claim for entitlement to service connection for a 
psychiatric disability is well grounded.  The May 1998 letter 
from the private social worker included a diagnosis of PTSD.  
This letter also included an opinion that the veteran 
developed PTSD symptoms after his injury while still on 
active service.  He added that PTSD was not an available 
diagnosis at the time of the injury, and that many veterans 
were misdiagnosed.  The social worker stated that it was 
clear the trauma suffered by the veteran in service was 
sufficient to qualify him for the diagnosis of PTSD, delayed, 
chronic.  This evidence serves to make the veteran's claim 
well grounded in that it contains a current diagnosis of 
PTSD, and in that it establishes a nexus between the PTSD and 
active service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's claim for entitlement to service connection for 
a psychiatric disability will be further discussed in the 
remand section of the decision.  


ORDER

The veteran has submitted new and material evidence to reopen 
his claim for entitlement to service connection for a 
psychiatric disability; to this extent, his appeal is 
granted. 


REMAND

As noted above, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a psychiatric 
disability.  When a claim which has previously been denied by 
the RO is reopened by the Board, the Board must not take any 
action which would prejudice the rights of the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO should 
be afforded an opportunity to review the veteran's claim for 
entitlement to service connection on a de novo basis.  

Furthermore, the Board notes that it has found that the 
veteran's claim is well grounded.  The VA has a duty to 
assist the veteran in the development of all facts pertinent 
to a well grounded claim.  38 U.S.C.A. § 5107 (West 1991).  
In this regard, the Board notes that the veteran has not been 
afforded a VA psychiatric examination with a view to 
determining the nature and etiology of his current 
psychiatric disability.  The veteran also contends that his 
service connected splenectomy has contributed to his 
depression.  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  An opinion has not been obtained from a VA physician 
as to a possible relationship between the service connected 
splenectomy and the veteran's psychiatric disability.  The 
Board believes that a VA psychiatric examination would be 
useful in reaching a decision in this case.  

Entitlement to service connection for the residuals of a 
splenectomy with recurrent infections has also been 
established.  A 30 percent evaluation has been assigned for 
this disability.  The veteran contends that the evaluation 
for his service connected residuals of a splenectomy is 
insufficient to reflect its current level of severity.  

The veteran argues that he has developed several disabilities 
as a result of his splenectomy.  These disabilities include 
chronic staph infections, upper respiratory infections 
including pneumonia and bronchitis, ear infections, a kidney 
disability, infection of the lymph glands, and a 
cardiovascular or heart disability.  Furthermore, he argues 
that the residuals of his splenectomy have complicated his 
diabetes.  The veteran has submitted numerous medical records 
in support of his contentions, several of which contain 
medical opinions relating at least some of his claimed 
residuals to his splenectomy.  

Entitlement to service connection for chronic sinusitis, a 
perirectal abscess, and recurrent urinary tract infections to 
include epididymitis and prostatitis has been established, on 
the basis that each of these disabilities had developed 
secondary to the service connected splenectomy.  However, the 
record shows that the regulations governing the evaluation of 
the residuals of a splenectomy were changed during the course 
of the veteran's appeal, effective from October 1995.  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The regulations in effect prior to October 1995 
established a 30 percent evaluation for the residuals of a 
splenectomy.  38 C.F.R. § 4.117, Code 7706 (1995).  Under the 
current regulations, the residuals of a splenectomy are 
evaluated as 20 percent disabling, but the complications 
resulting from a splenectomy such as systemic infections with 
encapsulated bacteria are to be evaluated separately.  
38 C.F.R. § 4.117 (1998).  The veteran was provided with the 
new regulations in a September 1997 supplemental statement of 
the case, and the RO has considered the veteran's claim under 
both the new and old regulations.  However, he has not been 
provided with a VA examination of the residuals of his 
splenectomy since the new regulation became effective.  
Specifically, the veteran has not been afforded a VA 
examination that identifies each of the residual 
complications resulting from his splenectomy.  The Board 
believes that such an examination would be very helpful in 
reaching a decision in this case.  

The VA's duty to assist the veteran in the development of all 
facts pertinent to his claim.  This includes affording the 
veteran adequate medical examinations, and obtaining all 
pertinent records.  Therefore, in order to assist the veteran 
in the development of his claim, and to afford him due 
process, the Board finds that it must remand this case to the 
RO for the following development: 

1.  The veteran should be afforded an 
opportunity to submit or identify any 
additional medical evidence not 
previously submitted he believes is 
relevant to his claims for entitlement to 
service connection for a psychiatric 
disability, and entitlement to an 
evaluation in excess of 30 percent for 
the residuals of a splenectomy with 
recurrent infections.  

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to identify all residual 
complications resulting from his service 
connected splenectomy, as well as their 
nature and severity.  The claims folder 
must be made available to the examiner(s) 
for review before the examination.  The 
examiner(s) are to identify each of the 
residuals by name.  After the completion 
of the appropriate examinations, the 
examiner(s) should attempt to answer the 
following questions: 

(1) Does the veteran currently have 
pneumonia and/or an upper respiratory 
disability?  If so, is it as likely as 
not that any respiratory disability is 
the result of the veteran's splenectomy? 

(2) Does the veteran currently have a 
chronic ear infection?  If so, is it as 
likely as not that the ear infection is 
the result of the veteran's splenectomy? 

(3) Does the veteran currently have a 
heart/cardiovascular disability?  If so, 
is it as likely as not that the 
cardiovascular disability is a result of 
the veteran's splenectomy? 

(4) Does the veteran currently have a 
kidney disability?  If so, is it as 
likely as not that the kidney disability 
is a result of the veteran's splenectomy? 

(5) Does the veteran have a disability of 
the lymph glands?  If so, is it as likely 
as not that the lymph gland disability is 
the result of the veteran's splenectomy? 

(6) Is it as likely as not that the 
veteran's service connected splenectomy 
has aggravated his nonservice connected 
diabetes?  If so, please identify if 
possible the increase in severity 
attributable to the splenectomy.  

(7) Please identify all systemic 
infections resulting from the veteran's 
splenectomy.

An explanation of the reasons for each of 
the answers should be included.  If any 
other residuals attributable to the 
splenectomy not listed in the above 
questions are identified, they should 
also be noted.  If any of the 
disabilities noted in the questions above 
are found to exist independently of the 
veteran's splenectomy, any aggravation of 
the disability by the splenectomy should 
be noted.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Finally, if any of the 
identified residuals of the splenectomy 
require an additional examination in 
order to determine its severity prior to 
evaluation by the RO, the appropriate 
examination should be scheduled and 
conducted. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his current 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be completed.  
After the completion of the examination 
and review of the veteran's history, the 
examiner should attempt to answer the 
following questions: (1) What is the 
current diagnosis of the veteran's 
psychiatric disability? (2) Is it as 
likely as not that the veteran's current 
psychiatric disability may be attributed 
to the findings noted in service? (3) 
Does the veteran currently have PTSD?  
Only stressors noted by the RO to have 
occurred may be considered by the 
examiner . (4) Is it as least as likely 
as not not that current psychiatric 
disability has been aggravated by his 
service connected splenectomy?  If so, 
please attempt to identify the increase 
in severity attributable to the 
splenectomy.

4.  After the above development has been 
completed to the extent possible, the RO 
should review the veteran's claim for 
entitlement to an evaluation in excess of 
30 percent for the residuals of a 
splenectomy with recurrent infections 
under the regulations in effect both 
before and after October 1995.  The 
version most favorable to the veteran's 
claim should be applied.  The provisions 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered in the evaluation of 
the veteran's claim, especially in 
regards to the veteran's diabetes and any 
cardiovascular disability.

5.  After the above development has been 
completed to the extent possible, the RO 
should review the veteran's claim for 
entitlement to service connection for a 
psychiatric disability on a de novo 
basis.  The provisions of Allen v. Brown, 
7 Vet. App. 439 (1995) should be 
considered in the evaluation of the 
veteran's claim concerning any 
aggravation of the veteran's psychiatric 
disability by his service connected 
splenectomy.  

6.  Following completion of the 
development requested above, if any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

